THAYER, Circuit Judge.
I concur in the foregoing views expressed by Judge FOSTER. While the judiciary act of March 3, 1875 (18 Stat. 470, c. 137), remained in force, it was settled by repeated adjudications that when a case was removed from a state to a federal court, because of the existence of a federal question, the right to remove would be upheld, provided the record, when lodged in the federal court, showed either that the plaintiff based his right to relief, or that the defendant predicated his defense, on some provision of the federal constitution, or on some provision of a federal law or treaty. Railroad Co. v. Mississippi, 102 U. S. 135. This rule, that a case might be removed when a federal question was raised by either party, and the fact that a defendant, under the act of March 3. 1875, was privileged to plead to the declaration or complaint before a petition for removal was filed, made it possible, under that act, to bring upon the record any fed*344eral question which either party desired to raise, before the right of removal was exercised. But the doctrine no longer prevails that the whole record may be considered, including any allegations found in the petition for removal, in order to discover the existence of a federal question. In the case of Tennessee v. Union & Planters’ Bank, 152 U. S. 454, 458, 14 Sup. Ct. 654, the supreme court of the United States, construing the act of March 3, 1887 (24 Stat. 553, c. 373), has unmistakably held that it is no longer possible tó remove a case to the federal court on the ground that it involves a federal question, unless it affirmatively appears from the allegations of the complaint or declaration that the plaintiff predicates his right to relief, either in whole or in part, on some provision of the federal constitution, or on some provision of a federal statute or treaty. The case referred to was a suit brought by the state of Tennessee against a lpcal bank of that state, to recover certain taxes which were imposed on the bank by the provisions of the general revenue law of the state. The state alleged in its bill, among other things, that the defendant bank claimed and insisted that it was exempt from all taxes, except such as were imposed by its charter, and that the general revenue law which the state was seeking to enforce, in so far as it attempted to impose taxes on the defendant bank, was void, under that clause of the constitution of the United States which forbids the states to pass laws impairing the obligation of contracts. Here was a clear statement in the plaintiffs bill that the defendant had and would invoke the protection of the federal constitution; but the court said, in substance, that this fact did not make the case one arising under the constitution and laws of the United States; that the case did not become one of federal cognizance, as one arising under federal laws, until a defense based on such laws had been pleaded; and that the true test by which to determine the existence of a federal question was whether the plaintiff, by the allegations of its bill, asserted a right under the constitution, laws, or treaties of the United States. In Osborn v. Bank, 9 Wheat. 738, 819, Mr. Chief Justice Marshall gave utterance to a similar thought, when he said, in substance, that a case arises under the constitution and laws of the United States when a question arising under those laws has'assumed such a form that the judicial power is capable of acting on it. Following the rule thus clearly enunciated in these cases, and in the case of New Orleans v. Benjamin, 153 U. S. 411, 14 Sup. Ct. 905, the circuit court of appeals for this circuit, in City of Fergus Falls v. Fergus Falls Water Co., 19 C. C. A. 212, 72 Fed. 873, was constrained to hold that a case does not involve a federal question, because the plaintiff’s declaration or bill foreshadows a possible defense that may be asserted under the constitution, laws, or treaties of the United States. The case of Tennessee v. Union & Planters’ Bank, supra, was fully and carefully considered by the supreme court of the United States, in the light of the judiciary act of March 3,1887. Two of the justices, Mr. Justice Harlan and Mr. Justice Field, filed a dissenting opinion. Since that decision was promulgated, the doctrine therein an*345nounced has been adhered to and applied in several other cases. Chappell v. Waterworth, 155 U. S. 102, 15 Sup. Ct. 34; Postal Tel. Cable Co. v. State of Alabama, 155 U. S. 482, 15 Sup. Ct. 192; Railroad Co. v. Skottowe, 102 U. S. 490, 16 Sup. Ct. 869; St. Paul, M. & M. Ry. Co. v. St. Paul & N. P. Ry. Co., 32 U. S. App. 372, 15 C. C. A. 167, and 68 Fed. 2. The case in question must therefore be regarded as establishing a rule of decision which no inferior federal court can ignore.
Applying the doctrine in question to the case in hand, it is evident that the case was not removable to the federal circuit court. The state of Kansas based its right to relief exclusively on the act of the legislature of that state which was passed in 1891. It asserted no right, title, privilege, claim, or immunity under the constitution, laws, or treaties of the United States. The declaration filed by the state does show that, owing to the character of the property involved, the defendant company may, and probably will, interpose a defense to the suit, founded upon the provisions of certain federal statutes, to wit, the act of congress of March 3, 1863 (12 Stat. 772, c. 98), and article 6 of the federal constitution; but whether it will assert such defenses or not remains to be seen. These defenses are not yet presented in such a form that the judicial power is capable of acting on them, and they may he waived when a plea to the declaration is interposed.
To fully subserve the purpose of their creation, the federal courts, when appealed to for relief, should invariably exercise and uphold the jurisdiction with which they have been clearly vested; but they ought not to usurp a jurisdiction which does not of right belong to them, by a strained construction of existing laws or judicial decisions. I concur with Judge FOSTER that the case at bar should be remanded to the state court, and it should be remanded to that court in the condition in which it was received. If any orders have been made while the case was pending in this forum, they should he vacated before the order of remand is entered.